Citation Nr: 1224441	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  06-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a rating in excess of 40 percent for a low back disability (not including neurological manifestations in the lower extremities).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) which granted the Veteran service connection for his low back disability, rated 40 percent, effective from September 20, 1995.  In April 2010, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing it was also established that the Veteran had dismissed his representative (Texas Veterans Commission), and would represent himself.  See April 2010 hearing transcript.

The case was previously before the Board in July 2010, when the matter of the rating for lumbosacral spondylolisthesis was remanded for additional development.  An interim, January 2012, rating decision granted service connection for neurological impairment (sciatica) secondary to the lumbosacral spondylolisthesis (and assigned separate 10 and 20 percent ratings, respectively, for the right and left lower extremities, effective from July 21, 2003).  [The January 2012 rating decision also held that the Veteran was entitled to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) on account of PTSD which is rated 100 percent based on individual unemployability and additional service connected disability (to include the low back disability with bilateral sciatica) ratable at 60 percent or more. The Veteran has not expressed disagreement with those ratings, and they are not before the Board.]  In March 2012, the Board noted apparent inconsistencies in the January 2012 rating decision and remanded the case to the RO for clarification (and any corrective action indicated).  An April 2012 supplemental statement of the case (SSOC) found that there was no benefit flowing to the Veteran of any change in the ratings assigned for his back disability and associated bilateral lower extremity sciatica.  

In June 2012, AMC forwarded to the Board additional evidence received there after the most recent April 2012 SSOC.  A review of the two documents found that one is a duplicate of a record already in the claims file, and the other (dated in 1969) has no bearing on the matter at hand.  Therefore, they need not be returned to the RO for their initial consideration.  


FINDING OF FACT

At no time prior to July 21, 2003 is the Veteran's low back disability [not including sciatica of both lower extremities] shown to have been manifested by symptoms consistent with pronounced intervertebral disc syndrome; since then unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of 6 weeks or more in a 12 month period, or neurological symptoms (other than sciatica of both lower extremities) warranting separate compensable ratings are not shown.


CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for the Veteran's service-connected lumbosacral spondylolisthesis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes (Codes) 5293 (as in effect prior to September 23, 2002) 5286, 5289, 5292, 5293, 5295 (effective from September 23, 2002 to September 26, 2003); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A September 2006 statement of the case (SOC) properly provided the Veteran notice on the downstream issue of an increased initial rating.  He has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO also requested from the Social Security Administration (SSA) records relating the Veteran's award of SSA disability benefits.  In April 2006 SSA certified that an exhaustive and comprehensive search failed to locate the Veteran's folder.  Accordingly, the Board finds that further attempts to secure the Veteran's SSA records would be futile.  The RO arranged for VA examinations in May 2004, September 2006, November 2008 and November 2010 (with an October 2011 addendum).  Those examinations are adequate for rating purposes as the examiners considered the reported history of the Veteran and conducted thorough examinations, noting all findings necessary for consideration of the claim, and the November 2010 (with October 2011 addendum) examination is compliant with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An October 2003 rating decision granted the Veteran service connection for spondylolisthesis, lumbosacral spine, rated 40 percent, under 38 C.F.R. § 4.71a, Code 5293 (2003) (for intervertebral disc syndrome (IVDS)), effective September 20, 1995.  [The Veteran did not appeal a subsequent rating decision which denied an earlier effective date for the award of service connection for spondylolisthesis, lumbosacral spine.]  

An August 1995 letter from Dr. D. (repeated in a February 2002 statement) discusses the etiology (but does not describe manifestations) of the Veteran's now service-connected low back disability.  

A May 1999 VA treatment report notes muscle relaxers were prescribed for relief of the Veteran's back pain; he reported a history of lumbar laminectomy L5-S1 with fusion in 1988.  

A May 2004 VA neurology examination report notes that the Veteran reported a 1990 [postservice] gunshot injury to the abdomen with the bullet lodged in his lumbar spine.  He reported that the gunshot wound shattered his left hip, requiring a left total hip replacement.  Subsequently, the left leg was shorter than the right and his low back pain significantly worsened.  However, he reported experiencing intermittent radicular symptoms involving the left lower extremity starting around 1982 (i.e., prior to the gunshot injury).  The pain radiated down the posterolateral aspect of the left leg, with associated radiating numbness and paresthesias, and in 1988 (also prior to the gunshot injury) he underwent a lumbar laminectomy with fusion at L5-S1 without any symptomatic improvement.  He complained of persistent moderate to severe pain with intermittent reduction in range of motion and radiation to the posterolateral aspect of the left leg, 3 to 4 times per day, associated with radiating numbness and tingling.  He also reported experiencing weakness in the distal left lower extremity for the past several years and radiating numbness in the posterior aspect of the right leg in the last month.  He reported experiencing severe incapacitating pain (requiring his wife's assistance to go to the bathroom) lasting approximately 2 hours essentially every morning for the last 1-2 years.  He used a walker (provided to him after his left hip surgery) to ambulate in the morning.  Maintaining positions for prolonged periods, bending and lifting worsened the pain and walking generally improved the pain; he used a cane and occasionally a walker for gait stabilization.  A review of systems was negative for associated neurologic symptoms such as bowel or bladder dysfunction.  

Neurologic examination in May 2004 was significant for decreased pinprick, temperature, vibratory, and proprioceptive sensations, and altered light-touch in the left L5-S1 dermatomal distribution.  Gait was antalgic and unsteady (secondary to unequal leg length); the Veteran was unable to perform toe, heel, or tandem walk.  

May 2004 musculoskeletal/lumbosacral spine examination found mild loss of lumbar lordosis and a well-healed postsurgical scar.  Range of motion testing showed flexion greater than 90 degrees (achieved slowly with mild pain), extension to 15 degrees, lateral bending restricted slightly (to 25 degrees bilaterally).  Rotational movements were not performed, straight leg raising was inconclusive, and the left leg was approximately one inch shorter than the right.  An X-ray showed postsurgical appearance with opaque material at L2-L3 level, and disc space projecting posterior to L2-L3 disc space probably in spinal canal, and about anterior L2-L3 vertebral bodies.  L5-S1 marked degenerative disc disease with first-degree L5 spondylolisthesis on S1 left upper abdominal surgical suture, total left hip prosthesis.  The impression was degenerative disc disease involving the lumbosacral spine with chronic low back pain, stiffness, and associated compressive radiculopathy (left L5-S1).  

The discussion portion of the May 2004 VA neurologic examination stated:

The Veteran's evaluation has revealed degenerative disc disease with spondylolysis at L5-S1 level.  The Veteran has undergone lumbar laminectomy with fusion, but with no consistent clinical benefit.  The Veteran is also status post gunshot injury with a bullet lodged in the spine.  This has further aggravated the Veteran's symptoms.  However, the Veteran's neurologic evaluation is suggestive of left L5-S1 radiculopathy which is most likely secondary to his degenerative disc disease.  The Veteran's difficulty with his left leg appears to be secondary to a combination of the above mentioned radicular symptoms, and significant left hip pain and instability.  There is no weakness or sensory changes involving the right lower extremity.  There is no evidence of associated myelopathy.  

A June 2005 VA treatment report notes that the Veteran complained of worsening back pain which was aggravated by a fall 2 weeks previously.  

A report of a September 2006 VA fee basis examination notes the Veteran's complaint of constant low back pain (rated 10 on a scale of 10) but with no stiffness or weakness.  He required bedrest at the time of pain but it was not incapacitating and was relieved by medication.  His posture was within normal limits, he had an abnormal (stiff and waddling) gait, and required a walker for ambulation because he had an unsteady gait after prolonged standing or walking.  Thoracolumbar spine examination revealed no evidence of radiating pain on movement, there was no muscle spasm, there was tenderness over the entire lower lumbar spine over the surgical scars, straight leg raising was negative bilaterally; there was no ankylosis.  Range of motion of the thoracolumbar spine was 45 degrees of flexion, 5 degrees of extension, and 30 degrees of bilateral lateral flexion and bilateral rotation (with pain at 45 degrees of flexion, 5 degrees of extension, 30 degrees of bilateral lateral flexion, 10 degrees of right rotation and 30 degrees of left rotation).  Joint function was additionally limited by pain (by 0 degrees) after repetitive use (pain had the major functional impact).  There was no additional limitation of function due to fatigue, weakness, lack of endurance or incoordination.  Inspection of the spine found normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome or permanent nerve root involvement.  Motor and sensory function was within normal limits on neurological examination.  X-rays showed degenerative arthritis and spondylolisthesis.  The diagnosis was spondylolisthesis, lumbosacral spine, and the condition had progressed to status post lumbar laminectomy of L5-S1 with scars, DDD (degenerative disc disease) and spondylolisthesis of the lumbar spine.  The examiner explained that, subjectively, the Veteran stated he has had a lower back condition for the past 37 years from unloading ships in Vietnam and he has constant, non-radiating pain that is relieved with medication and bedrest.  Objectively, there were two scars over the lower back with pain on limited range of motion.  X-rays showed DDD, spondylolisthesis, and osteopenia.  

March 2008 VA outpatient treatment records show that the Veteran was unable to navigate 3 steps leading into his home and his current bathroom facilities posed a fall risk because he was mobility impaired and ambulated with a walker.  He needed a ramp for entryway, roll-in shower and grab bars to be installed for increased safety.  He underwent a hip replacement in June 2008.  

In a May 2008 statement, the Veteran reported that he had "been continuously suffering from back pain and demonstrable muscle spasm."  In a November 2008 statement, the he reported that he has been on muscle relaxants since the 1988 surgery.  

On November 2008 VA spine examination, the Veteran's medical history included a lumbar laminectomy in 1988 and status post gunshot injury in 1990.  He had also undergone left hip revision with physical therapy during the past year which had aggravated his back condition.  He indicated that his spine hurts daily with limitation of motion and that he has numbness in both legs, left worse than right.  He daily used muscle relaxants.  There was no urinary or fecal incontinence.  He reported paresthesias, decreased motion, stiffness, spasms, and pain.  He reported mild weekly flare-ups precipitated by a prolonged static position (such as standing, sitting, laying down, bending and lifting) which lasted for hours.  The flare-ups resulted in mild functional impairment and were alleviated by medication and rest.  There had been no incapacitating episodes of intervertebral disc syndrome during the past 12 months.  He used a cane and was unable to walk more than a few yards.  

On physical examination in the course of the November 2008 VA examination there was no spasm, atrophy, guarding or weakness of the thoracic sacrospinalis; however, there was pain with motion and tenderness.  The Veteran had an antalgic gait and there was lumbar flattening.  A detailed sensory examination of the spine was normal.  Detailed reflex examination was 0 for bilateral ankle jerk.  There was no cervical or thoracolumbar spine ankylosis.  Active and passive range of motion of the thoracolumbar spine was 0 to 70 degrees of flexion with pain starting at 60 degrees and ending at 70 degrees, 0 to 15 degrees of extension, 0 to 20 degrees of bilateral lateral flexion with pain starting at 10 degrees and ending at 20 degrees, and 0 to 10 degrees of bilateral lateral rotation.  Resisted isometric movement was normal; there was pain on active and passive flexion and lateral flexion, and no pain or additional loss of motion with repetitive use.  The examiner noted that that the Veteran has pain in certain ranges of motion but no evidence of fatigue, weakness, lack of endurance or incoordination and no additional limitation of joint function or range of motion caused by such symptoms (including on repeated use).  X-ray study revealed no change compared with the April 2004 examination.  The Veteran had been unemployed since 1988 due to his back condition.  The diagnosis was grade 1 spondylolisthesis and chronic disc degenerative changes at L5-S1 and left radiculopathy.  

At the April 2010 videoconference hearing, the Veteran testified that he had not had bed rest prescribed by a doctor, and that he has muscle spasms.  

On November 2010 VA examination the Veteran complained of chronic low back pain (he took muscle relaxants in the morning and was able to stand up and walk after about 30 minutes).  Prolonged standing or sitting aggravated the back; he was able to walk approximately a block before having to sit and rest (he had significant walking intolerance after the June 2008 hip revision and had prolonged therapy, the left leg muscles were now getting better).  The Veteran described intermittent pain, numbness and tingling into both legs not associated with activities.  It was noted that he has balance problems and had fallen in the past due to a cerebrovascular accident in 2005.  He occasionally used a cane when out walking for exercise and described no night pain and no bowel or bladder incontinence.  He used a walker after the total hip replacement but there were no incapacitating events associated with the back.  He described no limitations in activities of daily living.  

On physical examination in the course of the November 2010 VA examination there was some patchy decreased sensation in the left leg secondary to vein stripping, but no radicular symptoms in the legs.  Distal pulses were 2+ and equal, straight leg raising was negative bilaterally, deep tendon reflexes were 1+ in the knees and ankles bilaterally and the toes were downgoing.  There was no tenderness to palpation or spasm, he had flattening of the normal lumbar lordosis and an antalgic gait secondary to the left total hip arthroplasty.  There was quad atrophy in the left thigh versus the right, calves were equal and the Veteran was able to do repetitive toe-ups without pain or fatigue.  Range of motion of the lumbar spine was 50 degrees flexion, 10 degrees extension, and 20 degrees bilateral lateral bending and bilateral rotation.  There was stiffness at the endpoints but no pain, fatigue, weakness or incoordination with repetitive motion in any plane.  X-rays of the lumbar spine revealed postoperative changes at L2-L3 and degenerative changes at L5-S1 with a grade I anterior spondylolisthesis at L5-S1.  

A November 2010 report of VA neurologic examination shows the Veteran complained of persistent low back pain involving the lumbosacral spine, with intermittent radiation of pain with numbness in the posterolateral aspect of both legs on a daily basis.  There was no focal weakness and low back pain ranged moderate to severe in intensity.  There was no history of bowel, bladder or sexual dysfunction.  The Veteran walked unassisted and occasionally used a cane.  Motor examination revealed normal bulk, tone and strength (5/5) bilaterally and no leg drift.  DTR (deep tendon reflexes) were 2+ bilaterally.  Sensory examination was intact to all modalities in all four extremities with no definite nerve or radicular sensory change.  Gait evaluation showed normal base, stance, arm-swing and turning and a mildly slow pace.  The diagnosis was chronic low back pain with bilateral sciatica more likely than not related to the underlying DJD of the spine.  The examiner opined that this condition is at least as likely as not related to the low back injury sustained in service.  

An October 2011 addendum to the November 2010 VA neurologic examination includes the explanation of rationale that the Veteran's "residuals of the gunshot injury appeared to be an aggravation of low back condition and development of left hip pain and instability" and "his radiculopathy of the lower extremities was well established before the gunshot injury."  

Legal Criteria and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As this is an appeal from the initial rating assigned with a grant of service connection, "separate ratings can be assigned for separate periods of time based on facts found."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

At the outset, it is noteworthy that the portion of the Rating Schedule pertaining to evaluation of disabilities of the spine was amended during the pendency of this appeal.  From their effective date, the Veteran is entitled to a rating under the revised criteria (if such are found more favorable).  

The Veteran's service-connected low back disability (which encompasses arthritis, strain and disc disease) is rated under Code 5293 (for IVDS, as in effect from Sept 23, 2002 until September 26, 2003).  Under those criteria IVDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5293 (2003). 

Note 1 provides that for the purpose of rating under Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, ankylosis of the lumbar spine warranted a 40 percent rating, if favorable; and a 50 percent rating, if unfavorable.  38 C.F.R. § 4.71a, Code 5289 (as in effect from September 23, 2002 to September 26, 2003).  Limitation of motion of the lumbar spine warranted a 40 percent (maximum) rating if severe.  38 C.F.R. § 4.71a, Code 5292 (2003).  A 40 percent (maximum) rating was also warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 5295 (2003). 

Under the criteria effective September 26, 2003, lumbosacral strain and arthritis of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below), and intervertebral disc syndrome is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243 (2011). 

Under the General Rating Formula, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, in pertinent part, the following ratings will apply:  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Notes following the General Rating Formula criteria provide (in pertinent part):  That associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  That for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  And that in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the needs of the disability on the Veteran's ordinary activity are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria. 

Considering a rating under Code 5293 (for IVDS) as in effect prior to September 23, 2002, the evidence does not show symptoms consistent with pronounced intervertebral disc syndrome (which would warrant the next higher, 60 percent, rating).  [As was noted above, sciatic neuropathy characteristic of pronounced disc was separately service connected and rated, for each lower extremity, from July 21, 2003 (under the criteria that came into effect September 23, 2002), and the Veteran has not disagreed with that rating decision.]  

From September 23, 2002 the evidence does not show, nor does the Veteran allege, that he has been placed on bedrest for the back disability, so as to warrant rating the disability based on incapacitating episodes.  Considering rating the disability based on a combination of orthopedic and neurological manifestations, the Board notes that the neurological symptoms of sciatica are separately rated; that the Veteran has not disagreed with those ratings; and that they are not at issue herein.  As no other neurological manifestations of IVDS (e.g. bowel or bladder dysfunction) are shown, what remains for consideration is whether or not orthopedic manifestations include unfavorable ankylosis of the thoracolumbar spine, which would warrant the next higher (50%) rating for such manifestations (whether under Code 5289 or from September 26, 2003 under Code 5243 and the General Formula).  As no examination or diagnostic study during the evaluation period has found unfavorable ankylosis of the entire thoracolumbar spine, a rating in excess of 40 percent for orthopedic manifestations of the low back disability is not warranted.  

On close review of the entire record the Board found no distinct period during which the schedular criteria for a higher (in excess of 40 percent) rating were met.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has considered whether referral for extraschedular consideration is warranted.  The record does not show any symptoms (or associated impairment) of the Veteran's low back disability that are not encompassed by the schedular criteria, and the veteran does not point to any.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not warranted.  

As the Veteran has been awarded a total rating based on individual unemployability(TDIU) (underlying his award of SMC, see p. 2 of the January 2012 rating decision), the matter of entitlement to a TDIU rating is moot.  

The Board has considered the evidentiary rule requiring that reasonable doubt be resolved in a claimant's favor.  As the preponderance of the evidence is against this claim, that rule does not apply.


ORDER

A rating in excess of 40 percent for a low back disability (not including neurological manifestations in the lower extremities), is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


